

114 HR 6166 IH: Emergency East Chicago Housing Relief Act of 2016
U.S. House of Representatives
2016-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6166IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2016Mr. Young of Indiana introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide an additional allocation of low-income housing tax credits in response to the Superfund
			 site related condemnation of low-income housing in Indiana.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Emergency East Chicago Housing Relief Act of 2016. (b)FindingsCongress finds the following:
 (1)In 1972, the West Calumet Housing Complex of East Chicago, Indiana, was established on the site of a former white lead smelting facility.
 (2)On February 7, 1992, the Environmental Protection Agency (hereafter referred to as the EPA) proposed a 79 acre tract of land comprising the former lead refinery operation for listing on the National Priorities List.
 (3)On November 18, 1993, the EPA issued an administrative order to manage the former lead refinery site under the Resource Conservation & Recovery Act.
 (4)By June 2004, the EPA had begun managing the former lead refinery site under the Comprehensive Environmental Response, Compensation, and Liability Act, commonly known as Superfund.
 (5)In 2012, the EPA presented a negotiated decision to remediate the West Calumet Housing Complex and remove the lead contaminated soil. A comprehensive testing process was initiated to detail the extent of the contamination in the area.
 (6)In April 2016, final review of the soil tests revealed higher than expected levels of lead in the land, including two significant lead hot spots, and the EPA began a public messaging campaign to alert West Calumet Housing Complex residents of the health risks.
 (7)Following this public notification, approximately 1,100 residents were informed that the West Calumet Housing Complex would close rather than proceed with remediation and that the residents would need to find new homes.
 (8)East Chicago, Indiana, currently lacks the capacity to accommodate the relocation of the West Calumet Housing Complex residents, forcing the residents to look far from their current homes for new housing.
				2.Additional housing credit dollar amount in connection with Superfund site related condemnation of
			 low-income housing in Indiana
 (a)In generalFor purposes of section 42 of the Internal Revenue Code of 1986, in the case of calendar years 2017 and 2018, the State housing credit ceiling of Indiana shall be increased by the lesser of—
 (1)the aggregate housing credit dollar amount allocated for such calendar year by the State housing credit agency of Indiana to buildings located in Lake County, Indiana, or
 (2)the additional allocation amount. (b)Additional allocation amountFor purposes of subsection (a), the additional allocation amount means $18 multiplied by the population of Lake County, Indiana (as determined on the basis of the most recent census estimate of resident population released by the Bureau of the Census before July 31, 2016).
 (c)Dollar limitation To apply in the aggregate to 2017 and 2018In the case of calendar year 2018, the additional allocation amount taken into account under subsection (a)(2) shall be reduced by the amount of the increase in the State housing credit ceiling determined under subsection (a) for calendar year 2017.
			